This action is brought to recover damages for injuries to plaintiff’s automobile, because of a bolt claimed to have been left by the defendant in the rear housing, when the machine was repaired at the defendant’s garage.
The jury returned a verdict of $50 for the plaintiff, and the defendant filed a general motion to set it aside.
The issue was one purely of fact. The testimony was contradictory. The probabilities were somewhat in favor of the defense, but our judgment is not to be substituted for that of the jury unless the verdict is glaringly wrong. A careful study of the evidence does not lead us that far. Motion overruled.